UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 2) ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-166171 Respect Your Universe, Inc. (Exact name of registrant as specified in its charter) Nevada 68-0677944 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5940 South Rainbow Boulevard, Las Vegas, Nevada (Address of principal executive offices) (Zip Code) 1-888-455-6183 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yesý No (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yesý No Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:47,603,378 shares of common stock as of August 13, 2012 EXPLANATORY NOTE We are filing this Amendment No. 2 on Form 10-Q/A to amend and restate in their entirety the following items of our Quarterly Report on Form 10-Q for the quarter ended June 30, 2012 as originally filed with the Securities and Exchange Commission on August 14, 2012 as amended on August 27, 2012 (collectively the “Original Form 10-Q”): (i) Item 1 of Part I “Financial Information,” (ii) Item 2 of Part I, “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” (iii) Item 4 of Part I, “Controls and Procedures,” and (iv) Item 6 of Part II, “Exhibits”.We have also updated the signature page, the certifications of our Chief Executive Officer and Chief Financial Officer in Exhibits 31.1, 31.2, 32.1 and 32.2, and our financial statements formatted in Extensible Business Reporting Language (XBRL) in Exhibits 101. This report on Form 10-Q/A is presented as of the filing date of the Original Form 10-Q and does not reflect events occurring after that date, or modify or update disclosures in any way other than as required to reflect the restatement described below. We have determined that our previously reported results for the quarter ended June 30, 2012 needed to be restated to correct for errors in our accounting for stock-for-services contracts.See Note 18 to the Financial Statements. We have made necessary conforming changes in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” resulting from the correction of these errors. 2 RESPECT YOUR UNIVERSE, INC. FOR THE SIX MONTHS ENDED JUNE 30, 2012 INDEX TO FORM 10-Q/A (Amendment No. 2) PART I Page Item 1 Financial Statements (Unaudited) 4 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 4 Controls and Procedures 37 PART II Item 6 Exhibits 38 Signatures 39 3 PART I Item 1 Financial Statements Respect Your Universe, Inc. (A Development Stage Company) Balance Sheets June 30, 2012 As Restated * December 31, 2011 ASSETS Unaudited Current assets Cash $ $ Inventory Deposits Prepaid expenses Other current assets - Total current assets Property and equipment, net Other assets Intangible assets, net Deposits - Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Accounts payable - related party Due to factor, net - Loans payable - related party - Current portion of long-term capital lease - Total current liabilities Long-term liabilities Capital lease, net of current portion - Total long-term liabilities - Stockholders’ equity Common stock, $0.001 par value, 500,000,000 shares authorized; 41,720,878 and 39,433,378 shares issued and outstanding, respectively Additional paid in capital Deficit accumulated during the development stage ) ) Total stockholders’ equity Total liabilities and stockholders' equity $ $ *Refer to Note 18 to the financial statements for restatement details. See accompanying notes to financial statements 4 Respect Your Universe, Inc. (A Development Stage Company) Statements of Operations Unaudited From November 21, 2008 Three Months Ended Six Months Ended (Inception) to June 30, 2012 June 30, 2012 June 30, 2012 As Restated * June 30, 2011 As Restated * June 30, 2011 As Restated * Revenues, net $ $
